DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a surface treatment method.
Group II, claim(s) 10-11, drawn to a surface treatment liquid.
Group III, claim(s) 12-14, drawn to a sterilization method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a liquid containing a biological reducing substance, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Agrawal as discussed below.  


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 9 is objected to because of the following informalities:  the acronym "XPS" is used without a prior explanation of what it stands for.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “reducing agent" and "reducing substance” in claims 1, 7, and 8 are relative terms which render the claim indefinite. The term “reducing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A reducing agent is considered the material which loses an electron in a redox reaction, depending on what they react with, many materials could be reducing agents or oxidizing agents. The claim does not establish what strength the reducing agent must have or what material it must be able to act upon as a reducing agent. The terms shall be considered to require a substance which has the ability to act as a reducing agent with at least one material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al. (US-9155310-B2), hereinafter Agrawal.
It is noted that the broadest reasonable interpretation of the claimed reducing substance being biological is considered to require the reducing substance to be an organic compound.	
Regarding Claim 1, Agrawal teaches an antimicrobial composition where copper salts (Col. 2 L. 7-19) are combined with organic acids (Col. 2 L. 25-28) which is the same as the claimed preparing a reducing agent solution containing a biological reducing substance, and treating the surface of the copper or the copper alloy with the reducing agent solution because a copper salt is a form of copper and an organic acid is a biological reducing substance.

Regarding Claim 2, Agrawal teaches the claim elements as discussed above. Agrawal further teaches an example in which CuI particles are produced via extrusion and roller cooling followed by crushing into a powder (Col. 69 L. 64-Col. 70 L. 26) which is within the claimed the copper or the copper alloy is a wrought copper and copper alloy product.

Regarding Claim 3, Agrawal teaches the claim elements as discussed above. 

Agrawal further teaches an embodiment in which the copper iodide is infused into the pores of a porous carrier particle (Col. 15 L. 62 – Col. 16 L. 15) which is within the claimed the copper or the copper alloy is a fiber, a particle, or foil of copper or a copper alloy contained in a porous body.

Regarding Claim 4, Agrawal teaches the claim elements as discussed above. Agrawal further teaches the porous particles preferably having interconnected pores (Col. 16 L. 8-15) this is considered to be equivalent to the structure of a sponge, which is within the claimed the porous body is a woven fabric, a non-woven fabric, or a sponge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US-9155310-B2), hereinafter Agrawal.
Regarding Claim 6, Agrawal teaches the claim elements as discussed above. Agrawal further teaches the use of copper alloys including copper+zinc (Col. 3 L. 33-43) which is within the claimed the copper or the copper alloy is a Cu-Zn alloy, a Cu-Ni-Zn alloy, a Cu-Sn-Ni-An alloy, or a Cu-Si-Pb-P-Zn alloy.



Regarding Claim 7, Agrawal teaches the claim elements as discussed above. Agrawal further teaches the use of glutamic acid as a functionalizing agent (Col. 9 L. 54 – Col. 10 L. 3) and that thiol functionalizing agents and thiol modifying agents can be used as well (Col. 12 L. 9-16). Therefore the use of glutathione as a functionalizing agent would be obvious to a person having ordinary skill in the art, which is within the claimed the biological reducing substance is at least one of reduced glutathione, N-acetylcysteine, sodium ascorbate, sodium sulfite, and cysteine. 

Regarding Claim 8, Agrawal teaches the claim elements as discussed above. Agrawal does not explicitly disclose the claimed reduced glutathione in the reducing agent solution has a concentration of 0.5-2.0 mM.
Through routine experimentation to optimize the functionalizing ability of functionalizing agents (Col. 8 L. 66 – Col. 9 L. 8), a person having ordinary skill in the art could determine and use an optimal concentration of reduced glutathione of 0.5-2.0 mM which is the same as the claimed the reduced glutathione in the reducing agent solution has a concentration of 0.5-2.0 mM.

Regarding Claim 9, Agrawal teaches the claim elements as discussed above. Agrawal further teaches using the materials on marine coatings of cuprous oxide (Col. 8 L. 27-43), which is a Cu2O coating, which is within the claimed the copper or the copper alloy includes an oxide layer, and the oxide layer contains 80% or more of Cu2O and 20% or less of CuO.

Through routine experimentation to optimize the antimicrobial properties of marine coatings (Col. 8 L. 27-32), a person having ordinary skill in the art could utilize a thickness of the marine coating of cuprous oxide of 1 µm which is the same as the claimed the copper or the copper alloy includes an oxide layer, and the oxide layer contains 80% or more of Cu2O and 20% or less of CuO in an area from the surface of the oxide layer to 1 µm measured by XPS.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US-9155310-B2), hereinafter Agrawal, in view of Koster (Indoor humidity and your family’s health), hereinafter Koster.
Regarding Claim 5, Agrawal teaches the claim elements as discussed above. Agrawal further teaches the applications of the functionalized antimicrobial particles including a number of conditions in indoor areas such as hospitals, doctors offices, and restaurants (Table 3) which are normally maintained at 30-50% relative humidity (Koster Par. 4) which is within the claimed the treating is performed at a relative humidity of 70% RH or less.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736